Citation Nr: 1132659	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-37 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disorder of the back and neck.

4.  Entitlement to service connection for peripheral neuropathy of both upper extremities, claimed as carpal tunnel syndrome, to include as secondary to the Veteran's service-connected diabetes mellitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a skin disorder, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Detroit, Michigan, that denied the benefits sought on appeal.

The Board notes that a July 2005 rating decision denied service connection for a number of claims, including hypertension and jungle rot.  In August 2005, the Veteran filed a notice of disagreement with "all the adjudicative determinations" in that decision.  While some of the claims adjudicated by that decision were ultimately granted, and the rest have already been developed for appeal, the claims for hypertension and jungle rot were never properly addressed.  Manlincon v. West, 12 Vet. App. 238 (1998).  

In August 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that although additional medical evidence was submitted after the last supplemental statement of the case, in August 2010 documents the Veteran waived his right to have this evidence reviewed in the first instance by the RO.

The issue of entitlement to service connection for a hip disorder was raised in April 2005, entitlement to an increased rating for diabetes mellitus and service connection for erectile dysfunction disorder were raised in October 2006, and entitlement to service connection for arthritis and gastrointestinal reflux disease were raised in May 2009.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a back/neck disorder, peripheral neuropathy of the upper extremities, hypertension, and jungle rot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  With consideration of medical and lay evidence, the evidence is in equipoise to warrant a finding that the Veteran's bilateral hearing loss is etiologically related to his service.

2.  With consideration of medical and lay evidence, the evidence is in equipoise to warrant a finding that the Veteran's tinnitus is etiologically related to his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).	

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claims for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for bilateral hearing loss and tinnitus; a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  Generally, to prove direct service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

In this case, the Veteran contends that his hearing loss and tinnitus began in service and are due to noise exposure from active duty.  Specifically, the Veteran argues that his military occupational specialty was a vehicle operator, and that in the course of his duties he set up helipads which involved hooking and unhooking helicopters without the benefit of ear protection.  He additionally argues that he received enemy fire when the helicopters were coming in, and that this too exposed him to hazardous noise.

The first element of service connection has been satisfied as the record contains a current diagnosis of both bilateral hearing loss and tinnitus, documented, for example, on VA examination in March 2008.

As to the second element of service connection, the Veteran's service treatment records contain no complaints, diagnoses, or treatment pertaining to hearing loss or tinnitus.  Despite this, the Board observes that the Veteran's DD Form 214 indicates that he served as a heavy motor vehicle operator. The Veteran's MOS of a motor vehicle operator has been identified as an occupation where there was a moderate probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  

Moreover, the Veteran's wife, whom he married in 1970, testified at the August 2010 hearing that the Veteran was a "loud talker" from the beginning, and recalled an incident from the early 1970s in which their apartment manager had to come to their door and ask them to turn the television down because the Veteran played it so loudly.  See Hearing Transcript, p. 7-8, 14.  Additionally, the Veteran himself is competent to report the in-service symptoms of hearing loss tinnitus as these symptoms are capable of lay observation.  Finally, the Board observes that the examiner on separation from the military failed to measure the Veteran's hearing, thus frustrating the opportunity to objectively document any hearing loss that may have been present at the time.  For all of these reasons, the Board finds that in-service noise exposure is adequately supported.  

Additionally, resolving any reasonable doubt in favor of the Veteran, the Board finds the nexus evidence of record to be in equipoise.  Taking the negative evidence first, the March 2008 VA examiner concluded that the Veteran's current hearing loss and tinnitus are less likely as not caused by acoustic trauma in the military due to the lack of documentation in the service treatment records.  The examiner further relied on the fact that the Veteran worked for General Motors for over 30 years after service "without the utilization of ear protection."

By contrast, in an April 2007 private medical report, the examiner stated, "He served in the military from 1966 to 1968 and during this time was exposed to a great deal of combat noise. These noises included gunfire, helicopters, artillery and heavy equipment. All of these noises exceed the recommended dose of sound. Based on [the Veteran's] case history and hearing evaluation it is likely as not his hearing loss and tinnitus [were] due to acoustic trauma while serving in the military."

A medical opinion formed on the basis of the Veteran's reported medical history cannot be rejected without the Board first finding that the Veteran's allegations are not credible.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2005), Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding the Board cannot determine that a Veteran's statements lack credibility merely based on a lack of such documentation in the service treatment records).  Here, the Board finds no reason to doubt the Veteran's credibility regarding his in-service noise exposure.  His contentions have been internally consistent and consistent to medical providers in the course of seeking treatment.  Additionally, as noted above, the Veteran's military occupational specialty and other lay evidence offer support for the in-service incurrence of noise exposure.  

As the March 2008 examiner's opinion was founded, in part, on the absence of documentation of the condition in the service treatment records, the Board finds this opinion to be of lower probative value than the April 2007 provider's opinion.  Moreover, the Veteran has strenuously asserted that he did not report to the examiner that he worked at General Motors without ear protection.  To the contrary, he has testified and stated in writing that during his employment with General Motors, hearing protection was required under Occupational Safety and Health Administration guidelines.  Essentially, the evidence is, at very minimum, in equipoise.  The benefit of the doubt rule is for application and the Veteran's claim is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran's claims for entitlement to service connection for a back/neck disorder, peripheral neuropathy of the upper extremities, hypertension, and a skin disorder, claimed as jungle rot, require additional development before they can be properly adjudicated. 

First, the Board notes that the Veteran has identified medical records pertinent to these disorders that have not yet been requested or obtained.  In a September 2005 VA Form 21-4142, the Veteran stated he has received treatment from Dr. Barrett and Dr. Semeyn, among other providers whose records have been received.  The records of Dr. Barrett and Dr. Semeyn are not of record and should be requested.  

In a February 2007 VA Form 21-4138, the Veteran indicated that he receives treatment at the Saginaw VA Medical Center.  Records from this facility have not been obtained.  Additionally, at the Veteran's August 2010 hearing the Veteran testified that he worked for General Motors for 27 years and underwent medical examinations.  While the Veteran was unsure of whether the records would still exist as his particular facility no longer exists, an attempt to obtain the records should be made.

Further, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his current disorders.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.
	
With regard to the back/neck disorder, the Veteran contends he injured his back and neck when a hydraulic jack was accidentally released as he was working on the underside of the truck and he was struck by the truck.  He has been diagnosed with degenerative disc disease of the lumbar spine, and moderate cervical spondylosis, in private treatment reports of March 1992 and November 1997, respectively.  A review of the Veteran's service treatment records reveals a normal entrance examination.  In August 1966 the Veteran sought treatment for neck pain.  In January 1967 the Veteran injured his back wrestling.  In June 1967 he was struck with a projectile and suffered injuries to his neck and low back.  While a VA examination was initially scheduled for May 2008, the Veteran was unable to attend due to a funeral.  A VA medical opinion should be sought before this claim is adjudicated. 

With regard to peripheral neuropathy, the Board first notes that acute and subacute peripheral neuropathy have been found to be associated with herbicide exposure, and that the Veteran's exposure to herbicides has already been conceded by VA.  See February 2006 Rating Decision.  Acute and subacute peripheral neuropathy is defined by VA as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Note 2, 38 C.F.R. § 3.309(e).  It is unclear whether the Veteran's condition can be classified accordingly.  Additionally, the Veteran's exact diagnosis is somewhat unclear as a brief August 2010 private medical statement, for example, diagnoses him with neuropathy, while an August 2007 EMG report, for example, diagnosed the Veteran with C7 radiculopathy rather than peripheral neuropathy.  As such, a VA examination is needed.

A VA medical opinion is also needed to reconcile the existing nexus evidence.  While a private physician offered a positive nexus opinion in August 2010, this opinion is unsupported by any rationale.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  An August 2007 VA examiner provided no opinion on peripheral neuropathy or carpal tunnel syndrome as that provider instead diagnosed the Veteran with C7 radiculopathy.  A May 2006 VA examiner offered a negative nexus opinion on the issue of secondary service connection.  This medical evidence should be reconciled on remand.
As for the Veteran's claims for hypertension and jungle rot, these issues were denied by the RO in a July 2005 rating decision.  The next month, in August 2005, the Veteran expressed his disagreement with all issues adjudicated by the RO in July 2005.  As noted above, some of these claims were ultimately granted, and others have been properly developed for appeal, but the claims for hypertension and jungle rot were never properly addressed.  

Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records from the Saginaw VAMC facility.  Ask the Veteran if he has received treatment from any other VA facility and obtain and associate with the claims file any such records.  

2.  Contact the Veteran and request that he provide authorization forms necessary to allow the RO to obtain private treatment records from the following providers:
	a.  Dr. Barrett
	b.  Dr. Semeyn
	c.  medical records from the Veteran's 27-year 
                employment with General Motors

Afford the Veteran an opportunity to identify or submit any evidence, clinical or non-clinical, that he believes may assist him to substantiate any claim on appeal.  

Thereafter, the RO should attempt to obtain those records.  Do not associate duplicate records with the file. 

3.  Afford the Veteran a VA examination to ascertain the nature and etiology of his current back/neck disorder(s).  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records of August 1966, January 1967, and June 1967, and post-serivce clinical reocrds, and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed disorders had their onset during service or are in any other way causally related to his active service.
      	
The examiner must further specifically address the Veteran's statements relating his conditions to service, as well as his claim that he has experienced a continuity of symptomatolgy since service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

4.  Afford the Veteran a VA examination, with an appropriate specialist, to ascertain the nature and etiology of his peripheral neuropathy of the upper extremities, claimed as carpal tunnel syndrome.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing the following:

	a.  Can the Veteran's disorder be characterized as acute or subacute peripheral neuropathy?  Acute or subacute peripheral neuropathy is defined by VA as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Note 2 to 38 C.F.R. § 3.309(e).  
      
      b.  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed disorder had its onset during service or is in any other way causally related to his active service?
      	
      c.  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed disorder is proximately due to or has been aggravated by any service-connected disorder?  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

5.  The RO should issue an SOC with respect to the issues of entitlement to service connection for hypertension and a skin disorder, claimed as jungle rot.  The appellant should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of those issues.  The claims file should be returned to the Board for further appellate consideration only if the appellant files a timely substantive appeal.

6.  Review the record and the evidence obtained during Remand to determine whether any additional development is required, and, if development is required, conduct that development. 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate each claim remaining on appeal, in light of all pertinent evidence and legal authority.  If any determination remains adverse, the Veteran and his representative should be furnished an SSOC and afforded an appropriate period of time to respond before the claims file is returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


